Exhibit 10.21.2

 

 

 

March 13, 2018

Personal and Confidential

 

Mr. Glenn Riis

[Address Omitted]


Dear Glenn:

As discussed with you yesterday, I write to: confirm your desire to terminate
your employment with RAIT Financial Trust (“RAIT”); provide information about
your salary, benefits, and other administrative matters; and set forth a
separation agreement and general release of claims for your consideration.

A.Administrative Information

1.Separation Date.  Your last day of employment will be March 15, 2018 (the
“Separation Date”), after which you no longer will be employed by RAIT.  Your
final paycheck will include all salary and your 2017 bonus payment in the gross
amount of $275,000, all less required withholdings and deductions.

2.Benefits.  Your health benefits will continue through March 31,
2018.  Effective April 1, 2018, you may continue the health benefits that you
elected in the last open enrollment in accordance with the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).  You will receive a separate notice
concerning your right to elect COBRA coverage and the cost of that coverage.  If
you elect continuation coverage, you will be responsible for paying 100 percent
of the premiums and administrative fees for continuation coverage.

3.Equity.  All equity awards granted to you may be exercised in accordance with
the terms of the respective awards, agreements, and plans.

4.Other Benefits.  Except as expressly provided herein or to the extent the
terms of any RAIT employee benefit program as of the date hereof provides for
your continued participation after the Separation Date, your participation in,
coverage by, and entitlement to all compensation, fringe benefits and employee
benefit programs of RAIT will terminate upon the Separation Date.

5.Return of Property.  On or before the Separation Date, you will return to RAIT
all RAIT property of any kind or character, which shall include, but not be
limited to, all RAIT identification and credit cards, any equipment, books,
keys, journals, records, publications, files, computers and computer disks,
memoranda, data and documents of any kind or description (originals, copies,
summaries, disks, files, etc.) that belong to or relate to RAIT or its business
operations, including all confidential or proprietary information, and any other
RAIT property in your possession or control.  In addition, you must also copy on
a data carrier all data and programs on your personal computers, laptop or
iPads, if any, to the extent such data and

DMEAST #33813773 v3

 

--------------------------------------------------------------------------------

Exhibit 10.21.2

 

programs were provided to you or stored for the performance of your services for
RAIT, and thereafter delete all such data and programs from your personal
computer, laptop or iPad.

B.Separation Agreement and General Release of Claims

In recognition of your service, and to assist you in transition to new
employment, RAIT is offering you the following severance package.  In exchange
for this severance package, you must sign and comply with this Severance
Agreement and General Release of Claims (the “Agreement”).  As explained below,
you have 21 days (plus a seven-day revocation period) to consider the terms of
this offer.  (This severance package is in addition to any salary and benefits
to which you are entitled through the Separation Date).

1.Severance Payment.  RAIT will pay you severance in the total gross amount of
$525,000.  This severance amount, less applicable withholdings and deductions,
will be paid on the first administratively practical RAIT payroll date follwing
the Effective Date of this Agreement (defined below).

2.Release of Non-Compete Obligations.  RAIT agrees to release you from the
non-competition obligations that would otherwise survive the termination of your
employment contained in Section 4.1(a) of your April 21, 2017 Employment
Agreement (the “Employment Agreement”).  You acknowledge and agree that the
remaining provisions of Section 4 of the Employment Agreement relating to
non-solicitation of RAIT customers, employees and consultants, intellectual
property, confidentiality, and equitable relief shall remain in full force and
effect, and you agree to abide by those provisions of the Employment Agreement.

3.Consideration.  You acknowledge that you are entering into this Agreement,
including the General Release of Claims, in consideration for the payment and
benefits described in Sections B.1 and B.2, to which you would not otherwise be
entitled.  You specifically acknowledge that this Agreement provides
consideration for your execution of the General Release of Claims.  You hereby
accept the terms of and agree to be bound by this Agreement.

4.General Release of Claims and Covenant Not to Sue.  FOR YOURSELF AND YOUR
RESPECTIVE ADMINISTRATORS, EXECUTORS, AGENTS, BENEFICIARIES AND ASSIGNS, YOU
AGREE TO WAIVE, RELEASE AND FOREVER DISCHARGE RAIT (AS DEFINED BELOW) OF AND
FROM ANY AND ALL CLAIMS (AS DEFINED BELOW).  You further agree that should any
other person, organization or entity file a lawsuit or arbitration to assert any
such Claim, you will not seek any personal relief in such an action.  This
General Release of Claims (“Release”) covers all Claims arising from the
beginning of time up to and including the date you execute this Agreement.

Exclusions:  Notwithstanding any other provision of this Release, the following
are not barred by the Release:  (a) Claims relating to the validity of this
Agreement; (b) Claims by either party to enforce this Agreement; and (c) Claims
that legally may not be waived.  Further, it is understood and agreed that this
Agreement does not bar your right to file an administrative charge with the
Securities and Exchange Commission (SEC), the Equal Employment

DMEAST #33813773 v3

 

--------------------------------------------------------------------------------

Exhibit 10.21.2

 

Opportunity Commission (EEOC), or any other federal, state or local agency;
prevent you from reporting to any government agency any concerns you may have
regarding RAIT’s practices; or preclude your participation in an investigation
by the SEC, EEOC, or any other federal, state or local agency, although the
Agreement does bar your right to recover any personal relief (including monetary
relief) if you or any person, organization, or entity asserts a charge or
complaint on your behalf, including in a subsequent lawsuit or arbitration,
except that you may receive an award from the SEC under the federal securities
laws.  

 

The following provisions further explain this Release:

a.Definition of “Claims”.  Except as stated above, “Claims” includes without
limitation all actions or demands of any kind that you now have or may have or
claim to have in the future.  More specifically, Claims include rights, causes
of action, damages, penalties, losses, attorneys’ fees, costs, expenses,
obligations, agreements, judgments and all other liabilities of any kind or
description whatsoever, either in law or in equity, whether known or unknown,
suspected or unsuspected.

The nature of Claims covered by this Release includes without limitation all
actions or demands in any way based on your employment with RAIT, the terms and
conditions of such employment or your separation from employment.  More
specifically, all of the following are among the types of Claims which, to the
extent permitted by law, are waived and barred by this Release:

(i)Contract Claims (whether express or implied);

(ii)Tort Claims, such as for defamation or emotional distress;

(iii)Claims under federal, state and municipal laws, regulations, ordinance or
court decisions of any kind;

(iv)Claims of discrimination, harassment or retaliation, whether based on race,
color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin, whistleblowing or any other legally protected
class;

(v)Claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, and similar
federal, state, and local laws, statutes, and ordinances;

(vi)Claims under the Employee Retirement Income Security Act, the Occupational
Safety and Health Act and similar state and local laws;

(vii)Claims for wages and benefits (including without limitation, bonuses,
health and welfare benefits, vacation pay and other fringe-type benefits);

(viii)Claims for wrongful discharge; and

(ix)Claims for attorney’s fees, litigation expenses and/or costs.

DMEAST #33813773 v3

 

--------------------------------------------------------------------------------

Exhibit 10.21.2

 

The foregoing list is intended to be illustrative and not exhaustive.

b.You agree that this Release should be interpreted as broadly as possible to
achieve your intention to waive all of your claims against RAIT.

c.Definition of “RAIT”.  For purposes of this Release, “RAIT” includes without
limitation RAIT Financial Trust, and its respective past, present and future
parents, affiliates, subsidiaries, divisions, predecessors, successors, assigns,
employee benefit plans and trusts.  It also includes all past, present and
future board members, managers, directors, officers, partners, agents,
employees, attorneys, representatives, consultants, associates, fiduciaries,
plan sponsors, administrators and trustees of each of the foregoing.

5.False Claims Representation.  You affirm that you have no information
concerning any conduct involving RAIT, including those entities and individuals
related to RAIT as defined in the Release above, that you have any reason to
believe may be unlawful or that involves any false claims to the United
States.  You understand that nothing in this Agreement prevents you from
cooperating with any government investigation.  However, as set forth in the
Release above, you agree that you cannot receive any monetary or personal gain
from such participation.

6.Non-Disparagement/Neutral Reference. You agree that you will not engage in any
activity or make any statement that may disparage or reflect negatively on RAIT,
including those entities and individuals related to RAIT as defined in the
Release above.  In response to requests for information regarding you from any
prospective employer, RAIT will, consistent with company policy, provide dates
of employment and position(s) held.  You agree to direct all such requests for
references to RAIT’s Director of Human Resources.

7.Confidentiality.  Until such time as it is publicly disclosed by RAIT, you
agree to maintain the terms of this Agreement in the strictest
confidence.  Until that time, you will not disclose or discuss any of the terms
of this Agreement with anyone other than:  your immediate family members,
financial advisor, accountant, and lawyer (provided they first agree not to
disclose those terms to anyone else); the Internal Revenue Service; or pursuant
to a subpoena or court order.  

8.Cooperation.  You agree to assist RAIT, upon its reasonable request, in
participating in the preparation for, response to, prosecution and/or defense of
any litigation, investigation or other matter arising out of or related to your
employment with or duties while employed with RAIT.  If RAIT requires your
cooperation in accordance with this provision, RAIT shall reimburse you for
reasonable out-of-pocket expenses (including travel, lodging, meals and
reasonable attorneys’ fees), subject to reasonable documentation.  In addition,
before requiring such cooperation, the parties will agree to a reasonable hourly
rate to compensate you for the time you incur.

9.No Admission of Liability.  Nothing contained in this Agreement or payment of
any consideration pursuant to this Agreement is or shall in any event be
construed as or deemed to be an admission of liability, fault or noncompliance
with any federal, state or local statute, public policy, tort law, contract law,
common law or wrongdoing on the part of RAIT.

DMEAST #33813773 v3

 

--------------------------------------------------------------------------------

Exhibit 10.21.2

 

10.Consideration Period.  You acknowledge that you have been provided with a
period of at least twenty-one (21) days to consider the terms of this offer from
the date this Agreement first was presented to you.  You agree that any changes
to this offer, whether material or immaterial, will not restart the running of
the 21-day period.

You agree to notify RAIT of your acceptance of this Agreement by delivering a
signed copy to RAIT, addressed to my attention, no later than April 4, 2018.

By signing and returning this Agreement, you acknowledge that the consideration
period afforded you a reasonable period of time to consider fully each and every
term of this Agreement, including the Release, and that you have given the terms
full and complete consideration.

11.Revocation Period.  You acknowledge that you have seven (7) days after
signing this Agreement to revoke it if you choose to do so.  If you elect to
revoke this Agreement, you must give written notice of such revocation to RAIT
by delivering it to me in such a manner that it is actually received within the
seven-day period.

12.Effective Date.  This Agreement will take effect on the first business day
following the expiration of the Revocation Period, provided that you choose not
to revoke it.

13.Advice to Consult Legal Representative.  RAIT recommends that you consult
with legal counsel of your choosing, at your own expense, regarding entering
into this Agreement.  You acknowledge that you have had an opportunity to review
this Agreement with counsel.  You also may wish to seek advice concerning the
tax treatment of any compensation, benefit, or award to which you may be
entitled.  

14.Employee Certification - Validity of Agreement.  You, intending to be legally
bound, certify and acknowledge that you have read carefully this Agreement and
have executed it voluntarily and with full knowledge and understanding of its
significance, meaning and binding effect and with the advice of counsel.  You
further declare you are competent to understand the content and effect of this
Agreement and that your decision to enter into this Agreement has not been
influenced in any way by fraud, duress, coercion, mistake or misleading
information.  You further certify that you have not relied on any information
except what is set forth in this Agreement.

15.Assignment.  You agree that you may not assign your rights or obligations
under this Agreement. You further agree that RAIT may assign this Agreement to a
successor or assignee in connection with a merger, consolidation or sale or
transfer of assets.

16.Headings.  The headings contained in this Agreement are not a part of the
Agreement and are included solely for ease of reference.

17.Integration and Modification.  You declare and represent that no promise or
agreement has been made to you other than those expressed herein. This
Agreement, together with the surviving provisions of the Employment Agreement
(as modified herein), constitutes the entire agreement of the parties and
supersedes all prior agreements and understandings, whether oral or written,
between them.

DMEAST #33813773 v3

 

--------------------------------------------------------------------------------

Exhibit 10.21.2

 

18.Severability.  If any provision of this Agreement is or shall be declared
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions shall not be affected thereby and shall remain in full force and
effect.

19.Governing Law.  Except to the extent any such laws are preempted by Federal
law, the parties agree that the terms of this Agreement will be governed by the
laws of the Commonwealth of Pennsylvania without giving effect to the choice of
laws principles of any state.  Any action, suit, or other legal proceeding which
is commenced to resolve any matter arising under or relating to any provision of
this Agreement shall be commenced only in a court of the Commonwealth of
Pennsylvania (or, if appropriate, a federal court located within the
Commonwealth of Pennsylvania), and you consent to the jurisdiction of such a
court.

 

If the above is agreeable to you, please sign this Agreement below and return it
to my attention no later than April 4, 2018.  

Sincerely,

 

/s/ Jamie Reyle

 

Jamie Reyle

Interim Chief Executive Officer

Interim President

General Counsel

 

 

Agreed to and accepted by the undersigned this 14th day of March, 2018.

 

 

/s/ Glenn Riis

Glenn Riis

 

DMEAST #33813773 v3

 